State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518358
________________________________

In the Matter of SHAUN
   THOMPSON,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE BOARD OF
   PAROLE,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Lynch, Devine and Clark, JJ.

                             __________


     Shaun Thompson, Pine City, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Allyson B.
Levine of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McNamara, J.),
entered December 20, 2013 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's request for parole release.

      Petitioner is currently serving an aggregate term of 15
years to life in prison upon his conviction of the crimes of
murder in the second degree and attempted murder in the second
degree. In February 2013, he made his second appearance before
respondent seeking to be released to parole supervision.
Following a hearing, respondent denied his request and ordered
him held for an additional 24 months. Petitioner filed an
administrative appeal and, when it was not decided within four
months, he commenced this CPLR article 78 proceeding. Following
                              -2-                518358

service of respondent's answer, Supreme Court dismissed the
petition and this appeal by petitioner ensued.

      We affirm. As Supreme Court recognized, and contrary to
petitioner's argument, respondent considered the relevant
statutory factors in denying parole release (see Executive Law
§§ 259-c [4]; 259-i [2] [c] [A]). During the interview,
respondent reviewed petitioner's disciplinary record, which has
been without incident since 2003, his program accomplishments,
including obtaining a GED, community support available through
his family, the available sentencing minutes from the attempted
murder conviction, and the COMPAS Risk and Needs Assessment
instrument. The Board also considered the fact that petitioner
was on parole supervision at the time that he committed the
offenses for which he stands incarcerated – each involving the
use of a handgun. Respondent was required to consider
petitioner's prior criminal history and the severity of these
convictions (see Matter of Williams v New York State Div. of
Parole, 114 AD3d 992, 992 [2014]).

      Moreover, in light of our recent decision in Matter of
Montane v Evans (116 AD3d 197 [2014], lv granted 23 NY3d 903
[2014]), we find no merit to petitioner's claim that respondent
failed to comply with recent amendments to Executive Law § 259-c
(4) by not establishing written procedures for evaluating parole
requests. Furthermore, we do not find that respondent's
imposition of a 24-month hold was excessive under the
circumstances presented (see Matter of Shark v New York State
Div. of Parole Chair, 110 AD3d 1134, 1135, lv dismissed 23 NY3d
933 [2014]). Accordingly, given that respondent's decision does
not exhibit "'irrationality bordering on impropriety'" (Matter of
Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russ
v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]), we find
no reason to disturb it.

      Peters, P.J., Lahtinen, Lynch, Devine and Clark, JJ.,
concur.
                        -3-                  518358

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court